Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 11/25/20.
Claims 1-20 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 05/18/21 & 08/03/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 11/25/20 are accepted by the examiner.

Claim Objections 
7.	Claims 1-10 are objected to because of the following informalities:  
8.	Claim 1, recites, “a method of operating a network comprising first and second wireless radio area technologies (RATs) comprising;” in the preamble. The examiner suggested to change it to: “a method of operating a network comprising first and second wireless radio area technologies (RATs) comprising [[;]]:”
9.	Claim 1, recites, “a method of operating a network comprising first and second wireless radio area technologies (RATs) comprising” in the preamble. 
Thus, the preamble fail to identify “who” , “where”, or “which component” is performing the method of operating a network.
-The body recite:
identifying one or more spatial regions…”; and
applying a time-based schedule…” 
When considering individual step or as a whole, one cannot identify “who” , “where”, or “which component(s)” is/are performing “A  method of operating a network”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “ who” , “where”, or “which component(s)” is performing “a method of operating a network”.
10.	Claims 2-10 are objected by virtue of their dependency on an objected based claim.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112 (b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
13.	Claims 1, recites, “…identifying one or more spatial regions where at least one or contention or interference between the first and a second wireless RATs exists or will exist”
The underlined limitation is NOT clear whether it refers to at least one or contention; at least one or contention or interference; OR at least one or contention or interference. 
14.	Claims 2-10 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claim.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


16.	Claims 1-6, 8, 11-12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOL et al. (hereinafter referred as KOL) US Patent Application Publication No. 2016/0182134 A1, in view of Wegmann et al. (hereinafter referred as Wegmann) International Publication Number WO 2013/020599 A1.
Regarding claim 1: KOL discloses a method of operating a network comprising first and second wireless radio area technologies (RATs) (See abstract; a first radio access technology (RAT) and a second RAT signals) comprising; 
identifying one or more RAT signals where at least one or contention or interference between the first and second wireless RATs exists or will exist (See FIG. 2 & Para. 0051; receive a combined signal including a first RAT signal and second RAT signal in order to reduce interference to the second RAT signal based on channel estimation of the first and second RAT signals); and 
based at least on the identifying, applying a time-based schedule to at least one of the first wireless RAT or second wireless RAT such that at least a portion of the at least one contention or interference is avoided within the identified one or more spatial regions (See FIG. 2 & Para. 0053-0054; the filter in a second processing path reduces interference to the second RAT signal caused by the first RAT signal using the channel estimate. In an aspect, reducing interference may include configuring a space-time filter in the second processing path based on the channel estimate and filtering a plurality of streams of the combined signal to null the first RAT signal).
KOL does not explicitly discloses identifying one or more spatial region. 
However, Wegmann from the same field of endeavor discloses identifying one or more spatial region (See FIG. 2 & Page 19; line 24 to Page 20; line 4; as depicted in FIG. 2, the Spatial area is identified as 250a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include identifying one or more spatial region as taught by Wegmann in the system of KOL in order for optimizing a handover behavior of a mobile radio communication network (See Page 2; lines 11-13).
Regarding claim 2: The combination of KOL and Wegmann disclose a method.
Furthermore, Wegmann discloses a method, wherein the one or more spatial regions are disposed within at least one of a prescribed area or venue, and the first wireless RAT and second wireless RAT comprise different wireless protocols that are incompatible with one another (See FIG. 2 & Page 19; line 24 to Page 20; line 4; the Spatial area 250a and first & second RAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more spatial regions are disposed within at least one of a prescribed area or venue, and the first wireless RAT and second wireless RAT comprise different wireless protocols that are incompatible with one another as taught by Wegmann in the system of KOL in order for optimizing a handover behavior of a mobile radio communication network (See Page 2; lines 11-13).
Regarding claim 3: The combination of KOL and Wegmann disclose a method.
Furthermore, KOL discloses a method, wherein the first wireless RAT and second wireless RAT are each configured to operate in a common frequency band (See Para. 0005; Bothe LTE (first RAT) and Wi-Fi (2nd RAT) operates in unlicensed band).
Regarding claim 4: The combination of KOL and Wegmann disclose a method.
Furthermore, KOL discloses a method, wherein: the common frequency band comprises an unlicensed frequency band; the first and second wireless RATs each comprise one or more respective medium access protocols useful in access of the common frequency band; and the applying the time-based schedule obviates use of the respective one or more medium access protocols for at least one of the first and second wireless RATs (See Para. 0005 & 0026).
Regarding claim 5: The combination of KOL and Wegmann disclose a method.
Furthermore, KOL discloses a method, wherein the first wireless access technology comprises at least one of a 3GPP (Third Generation Partnership Project) LTE (Long Term Evolution) technology or a 3GPP 5G NR (Fifth Generation New Radio) technology, and the second wireless access technology comprises a Wi-Fi (IEEE Std. 802.11) based technology (See Para. 0005; Bothe LTE (first RAT) and Wi-Fi (2nd RAT) operates in unlicensed band).
Regarding claim 6: The combination of KOL and Wegmann disclose a method.
Furthermore, KOL discloses a method, wherein the method of operating the network comprises a method of operating performed by a common network operator responsible for both the first wireless RAT and the second wireless RAT (See Para. 0005 & 0026).
Regarding claim 8: The combination of KOL and Wegmann disclose a method.
Furthermore, Wegmann discloses a method, further comprising: identifying one or more second spatial regions where the at least one of contention or interference is below a prescribed threshold; and excluding the identified second spatial regions from further evaluation (See FIG. 2 and related texts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include identifying one or more second spatial regions where the at least one of contention or interference is below a prescribed threshold; and excluding the identified second spatial regions from further evaluation as taught by Wegmann in the system of KOL in order for optimizing a handover behavior of a mobile radio communication network (See Page 2; lines 11-13).
Regarding claim 11: KOL discloses a computerized network device configured to communicate with at least two wireless networks each having one or more access nodes, the one or more access nodes (See FIG. 1 & Para. 0033-0036; Access Point) supporting at least one wireless access technology (See FIG. 2; first and second RAT), the computerized network device comprising:
 processor apparatus (See FIG. 11 & Para. 0110; Controller/Processor); 
network interface apparatus (See FIG. 11 & Para. 0110; transmitter/Receiver) in data communication with the processor apparatus and configured to at least receive data from each of the at least two wireless networks (See FIG. 1 & Para. 0033-0036); and
computerized logic in data communication with the processor apparatus and configured to, when executed, cause the computerized network device to:
 receive at least one first data element from a first one of the two or more wireless networks, the first data element relating to operation of at least one wireless access node within the first one of the networks (See FIG. 2 & Para. 0050-0051; receive a combined signal including a first RAT and a second RAT);
 process the received at least one first data element to produce information facilitating scheduling of at least one second one of the wireless networks (See FIG. 2 & Para. 0051-0052; generating, by a first RAT receiver in a first processing path, a channel estimate for the first RAT signal based on a previously decoded signal of the first RAT); and 
cause transmission of the produced information to the at least one second one of the wireless networks (See FIG. 2 & Para. 0053-0055; reducing interference to the second RAT signal caused by the first RAT signal, in a second processing path, using the channel estimate).
KOL does not explicitly disclose the at least two wireless networks serving at least a prescribed service area or venue.
However, Wegmann from the same field of endeavor discloses the at least two wireless networks serving at least a prescribed service area or venue (See FIG. 2 & Page 19; line 24 to Page 20; line 4; as depicted in FIG. 2, the Spatial area is identified as 250a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the at least two wireless networks serving at least a prescribed service area or venue as taught by Wegmann in the system of KOL in order for optimizing a handover behavior of a mobile radio communication network (See Page 2; lines 11-13).
  Regarding claim 12: The combination of KOL and Wegmann disclose a computerized network device.
Furthermore, KOL discloses a computerized network device, wherein: the at least one wireless access node comprises at least one of a 4G LTE (Long Term Evolution) eNB (eNodeB) or 5G NR (New Radio)-compliant gNB (gNode B), configured to operate in one or more RF bands within 3GPP NR FR1 (Frequency Range 1); and the second one of the wireless networks comprises at least one access node configured to operate in one or more RF bands which overlap with FR1 (See Para. 0005; Bothe LTE (first RAT) and Wi-Fi (2nd RAT) operates in unlicensed band).
Regarding claim 18: KOL discloses a computerized wireless access node (See FIG. 1 & Para. 0033-0036; Access Point) configured for use within a wireless network and configured for wireless communication with a plurality of computerized user devices and at least a computerized network node, the computerized wireless access node comprising: 
processor apparatus (See FIG. 11 & Para. 0110; Controller/Processor); 
wireless interface apparatus (See FIG. 11 & Para. 0110; transmitter/Receiver) in data communication with the processor apparatus and configured to transmit and receive wireless signals in one or more radio frequency (RF) bands (See FIG. 1 & Para. 0033-0036); and 
computerized logic in data communication with the processor apparatus and configured to, when executed, cause the computerized wireless access node to: 
receive at least one data element from the computerized network node (See FIG. 2 & Para. 0050-0051; receive a combined signal including a first RAT and a second RAT); 
process the received at least one data element to produce information facilitating scheduling of at least transmissions by the wireless interface apparatus (See FIG. 2 & Para. 0051-0052; generating, by a first RAT receiver in a first processing path, a channel estimate for the first RAT signal based on a previously decoded signal of the first RAT); and 
utilize the information in order to control at least one transmission of wireless signals from the wireless interface apparatus (See FIG. 2 & Para. 0053-0055; reducing interference to the second RAT signal caused by the first RAT signal, in a second processing path, using the channel estimate).
KOL does not explicitly disclose the scheduling being in addition to scheduling generated by a wireless interface protocol used by the wireless interface apparatus.
However, Wegmann from the same field of endeavor discloses the scheduling being in addition to scheduling generated by a wireless interface protocol used by the wireless interface apparatus (See FIG. 2 & Page 7; line 5-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the scheduling being in addition to scheduling generated by a wireless interface protocol used by the wireless interface apparatus as taught by Wegmann in the system of KOL in order for optimizing a handover behavior of a mobile radio communication network (See Page 2; lines 11-13).
Regarding claim 19: The combination of KOL and Wegmann disclose a computerized network device.
Furthermore, KOL discloses a computerized network device, wherein the scheduling generated by a wireless interface protocol used by the wireless interface apparatus comprises TDD (time division duplex) scheduling generated by a scheduler process of a wireless chipset of the computerized wireless access node (See Para. 0016; TDD).
Regarding claim 20: The combination of KOL and Wegmann disclose a computerized network device.
Furthermore, KOL discloses a computerized network device, wherein: The received at least one data element comprises data generated based on a schedule of transmissions from at least one access node within another wireless access node operational within a wireless network using a different radio area technology (RAT) than a RAT used by the wireless interface apparatus (See FIG. 2 & Para. 0053-0054; the filter in a second processing path reduces interference to the second RAT signal caused by the first RAT signal using the channel estimate. In an aspect, reducing interference may include configuring a space-time filter in the second processing path based on the channel estimate and filtering a plurality of streams of the combined signal to null the first RAT signal).


Allowable Subject Matter
17.	Claims 7, 9-10 & 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Shattil et al. 10, 499, 409 B2 (Title: Cooperative and parasitic radio access networks) (See Abstract, Para. 0269 & Claim 19).
	B.	Chan et al. 2010/0234042 A1 (Title: Method and system for load-balancing across multiple access networks) (See abstract, Para. 0040 & claim 19).
	C.	Zou et al. 2010/0128608 A1 (Title: Method of carrier reselection for providing selective traffic redirection) (See abstract, Para. 0014 & 0075).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469